Citation Nr: 0722567	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  96-04 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to compensation benefits, under the 
provisions of 38 U.S.C.A. § 1151, for residuals of biopsy of 
the left leg, to include muscle and nerve biopsies. 

2.  Entitlement to service connection for testicular cancer.

3.  Entitlement to service connection for chronic bronchitis, 
claimed as reactive airway disease, to include as due to 
asbestos exposure.

4.  Entitlement to service connection for a skin condition 
with staph infection, claimed as due to exposure to Agent 
Orange.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for temporomandibular 
joint (TMJ) dysfunction.

7.  Entitlement to service connection for incontinence and 
bowel problems, claimed as due to exposure to Agent Orange, 
asbestos or lead paint. 

8.  Entitlement to service connection for chronic 
joint/muscle pains, claimed as due to exposure to Agent 
Orange, asbestos or lead paint.

9.  Entitlement to service connection for lung disease, 
respiratory problems, spots on lungs and asthma, claimed as 
due to exposure to Agent Orange, asbestos or lead paint.

10.  Whether new and material evidence to reopen a claim for 
service connection for residuals of Agent Orange exposure has 
been received.

11.  Whether new and material evidence to reopen a claim for 
service connection for bilateral ingrown toenails has been 
received.

12.  Whether new and material evidence to reopen a claim for 
service connection for sarcoidosis has been received.

13.  Whether new and material evidence to reopen a claim for 
service connection for growth, left anterior upper rib, also 
claimed as bone growth on sternum, has been received.

14.  Whether new and material evidence to reopen a claim for 
service connection for dermatitis has been received.  

15.  Entitlement to special monthly compensation (SMC), based 
on the need for the regular aid and attendance of another 
person (A&A), or housebound status.  

16.  Entitlement to an initial, compensable rating for 
chronic right epididymitis.

17.  Entitlement to an effective date earlier than May 11, 
1999 for the award of Dependents' Educational Assistance 
(DEA).




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to May 
1963, and from October 1963 to November 1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from several rating decisions.

In a May 1995 rating decision, the  RO determined that new 
and material evidence to reopen a previously denied claim for 
compensation benefits, under 38 U.S.C.A. § 1151, for 
residuals of left muscle biopsy, had not been received.  In 
July 1995, the veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in October 1995, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in December 1995.  
In a March 1998 Decision, the Board indicated that that due 
to a change in the regulatory criteria between the time of 
the prior denial of § 1151 benefits and those in effect at 
the time of the current claim, a de novo review of the claim 
was required.  The Board, therefore, recharacterized the 
claim as an original claim (as indicated on the title page) 
and remanded the matter to the RO for adjudication on a de 
novo basis.  On remand, the RO denied the claim (as reflected 
in a April 1999 supplemental SOC (SSOC)) and returned this 
matter to the Board for further appellate consideration.

In a June 1999 rating decision, the RO, inter alia, denied 
service connection for testicular cancer, a skin condition 
with staph infection, tinnitus, TMJ dysfunction, and chronic 
bronchitis.  The RO also granted service connection and 
assigned an initial 0 percent (noncompensable) rating for 
chronic right epididymitis, effective November 3, 1998.  In 
August 1999, the veteran filed a notice of disagreement (NOD) 
with the denials of service connection and the initial rating 
assigned for chronic right epididymitis.  A statement of the 
case (SOC) was issued in November 1999.  The veteran filed a 
substantive appeal (via a VA Form 9) in May 2000.

Because the claim for an initial, compensable rating for 
chronic right epididymitis involves a request for a higher 
rating following the grant of service connection, the Board 
characterized the claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In a September 2001 rating decision, the RO denied service 
connection for incontinence and bowel problems, chronic 
joint/muscle pains, and lung disease, respiratory problems, 
spots on lungs and asthma.  In that decision, the RO also 
determined that new and material evidence to reopen claims 
for service connection for residuals of Agent Orange 
exposure, bilateral ingrown toenails, sarcoidosis, growth, 
left anterior upper rib, also claimed as bone growth on 
sternum, and dermatitis had not been received; denied the 
claim for SMC; and denied a claim for an earlier effective 
date for the award of DEA benefits.  In October 2001, the 
veteran filed a notice of disagreement (NOD) and a statement 
of the case (SOC) was issued in October 2004.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in November 2004.

In March 2000, the veteran testified during a hearing before 
RO personnel;  at the RO; a transcript of the hearing is of 
record.  

In March 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
requested, and the undersigned granted, a 60-day abeyance 
period within which to submit additional evidence.  In April 
2006, the veteran's representative submitted additional 
evidence, along with a waiver of RO jurisdiction.  The Board 
accepts this evidence for inclusion in the record.  See 38 
C.F.R. § 20.800 (2006).


The issues of entitlement to service connection for a skin 
condition with staph infection, for incontinence and bowel 
problems, chronic joint/muscle pains, lung disease, 
respiratory problems, spots on the lungs and asthma and the 
claim to reopen the previously denied claim of entitlement to 
service connection for residuals of Agent Orange are 
currently affected by a recent stay imposed by the VA 
Secretary.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  The VA disagrees with the 
Court's decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of VA imposed a stay at the Board on the 
adjudication of claims affected by Haas.  The specific claims 
affected by the stay include those involving claims based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  Once a final decision is 
reached on appeal in the Haas case, the adjudication of any 
claims that have been stayed will be resumed.  

The Board's decision on the claims for service connection for 
testicular cancer, for tinnitus, and TMJ dysfunction us set 
forth below.  The remaining claims not being stayed or 
decided are addressed in the remand following the order; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action, on his part, is required.

As a final preliminary matter, the Board note that, in a 
January 2006 statement, the veteran raised the matters of 
entitlement to service connection for AID/immune system 
degeneration, blood transfusion residuals, polyarteritis 
nodosum, cytomegalovirus infection, staphylococcus infection, 
shingles, chest pains, vasculitis and meningitis.  As those 
issues have not been adjudicated by the RO, they are not 
properly before the Board; hence, they are referred to the RO 
for the appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  Competent and persuasive medical evidence does not 
establish a current diagnosis of testicular cancer.

3.  No tinnitus or TMJ dysfunction was shown in service, and 
competent evidence does not establish a medical nexus between 
tinnitus or TMJ dysfunction and the appellant's active 
service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for testicular cancer 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2006).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

3.  The criteria for service connection for TMJ dysfunction 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, February 2001 and April 2004 pre-rating and 
post-rating letters provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate the claims for service connection for testicular 
cancer, tinnitus and TMJ dysfunction, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claims.  After 
issuance of each notice described above, and opportunity for 
the appellant to respond, the October 2004, December 2004, 
and August 2005 SSOC's reflects readjudication of these 
claims.  Hence, the appellant is not shown to be prejudiced 
by the timing of this VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2007).  See 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

While the veteran has not been informed of how disability 
ratings and effective dates are assigned, or the type of 
evidence that impacts those determinations, on these facts, 
these omissions are not shown to prejudice the veteran.  As 
the Board's decision herein denies the claims for service 
connection for testicular cancer, tinnitus, and TMJ 
dysfunction, no effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.


The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, numerous post-service VA private 
outpatient and hospital medical records dated from February 
1973 to November 2005, along with the transcript of the 
veteran's hearing testimony, and various statements submitted 
by his or his representative (on his behalf)..  

Further, there is no basis to further develop the record to 
create any additional evidence for consideration in 
connection with the claims herein decided.  As explained in 
more detail below, the service connection claims addressed 
are being denied because either because there is no current 
disability shown or there is no medical evidence whatsoever 
to support that the veteran's claim that the current 
disabilities at issue are related to his military service.  
As the current record does not reflect even a prima facie 
claim for service connection for the claimed disabilities, VA 
has no obligation to obtain any medical opinion commenting 
upon the etiology of the claimed disabilities.  See 38 
U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 
512 (2004) (per curium).

In summary, in connection with the claims herein decided, the 
duties imposed by the VCAA have been considered and 
satisfied.  Through the notice of the RO, the appellant has 
been notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with any of the 
claims.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant 
or to have any effect on the appeal.  Any such error is 
deemed harmless and does not preclude appellate consideration 
of the matter on appeal, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


II.  Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may also 
be granted for a disability that is proximately due to or the 
result of a service-connected disability. See 38 C.F.R. § 
3.310(a).

After a full review of the record, including the testimony 
and statements of the veteran, the Board concludes that 
service connection for testicular cancer, tinnitus and TMJ 
dysfunction is not warranted.  

The service medical records are completely negative for 
complaints, findings or diagnoses of testicular cancer, 
tinnitus or TMJ dysfunction.  The November 1965 discharge 
examination showed that the clinical evaluation of the 
genitourinary system, ears, mouth and throat were normal and 
no defects or diagnoses were indicated.  

The medical evidence relevant to the claimed testicular 
cancer includes a June 1987 VA testicular ultrasound testing 
showed mild right hydrocele.  A December 1990 echogram of the 
scrotum revealed no lesions.  

On VA examination in July 1997, the veteran reported tinnitus 
and indicated that it began in 1982, when he received an 
intravenous contrast injection.  He also reported a history 
of many right sided ear infections and that an MRI should a 
lump in the right mastoid.  On examination the tympanic 
membranes and canals were normal.  There was distinct 
tenderness of the capsules of the TMJ's, of the muscles of 
mastication, and the coronoid processes of the mandible, 
bilaterally, more prominent on the right side.  The diagnoses 
included bilateral tinnitus, subjectively related to 
injection of IV contrast material, and TMJ dysfunction 
syndrome.  The examiner indicated that there was no evidence 
to support or deny any relationship of tinnitus to active 
duty and none was claimed.  It was also noted that there was 
no evidence of the report injection of IV contrast material 
in 1982 as reported by the veteran.  

An October 2005 VA hospital record noted that the veteran 
complained of tinnitus.  

During the hearing in August 2006, the veteran asserted that 
he received a diagnosis of testicular cancer in 1990 and that 
he suffered a ruptured blood vessel of the testicle during a 
pre-operative procedure.  He indicated that he had no current 
treatment for testicular cancer.  He indicated that he had 
epididymitis during service and the claimed testicular cancer 
is related to that.  He indicated that TMJ dysfunction and 
tinnitus began in service.  

With regard to the claim for service connection for 
testicular cancer, as noted above, notwithstanding any 
assertions advanced in connection with the current appeal, 
the competent, probative evidence establishes that there is 
no current diagnosis of testicular cancer-the disability for 
which service connection is sought.  It is noteworthy that 
the neither the veteran nor his representative has presented, 
identified, or even alluded to the existence of any medical 
evidence that, in fact, establishes a diagnosis of current 
testicular cancer upon which to predicate a grant of service 
connection.

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1110.  Hence, where, as here, the competent 
medical evidence establishes that the veteran does not have 
the claimed disability-a question that must be addressed 
before the question of medical nexus to service is even 
reached-the claims for service connection cannot be deemed 
valid.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to the claims for service connection for tinnitus 
and TMJ dysfunction, as shown above, there is no competent 
medical evidence showing that either tinnitus or TMJ 
dysfunction had its onset during service or is in any way 
related to service.

While the post-service medical evidence does show current 
diagnoses of tinnitus and TMJ dysfunction, there is no 
competent medical opinion of record that relates either 
tinnitus or TMJ dysfunction to the veteran's active service.  
In short, the medical evidence currently of record does not 
support the appellant's claims, and neither he nor his 
representative has presented or identified existing evidence 
that would, in fact support the claim. 

In addition to the medical evidence noted above, the Board 
has considered the veteran's own assertions with regard to 
the claimed conditions.  The Board does not doubt the 
sincerity of the veteran's belief that he has the currently 
claimed conditions either as a result of an incident or 
injury in service.  However, as a layman without appropriate 
medical training and expertise, he simply is not competent to 
provide probative (persuasive) evidence on a medical matter, 
such as the diagnosis or etiology of his medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, his assertions as to diagnosis 
of testicular cancer or etiology of any of the disabilities 
now under consideration, have no probative value.  Where, 
medical matter, medical evidence is required to establish the 
claim.

For all the foregoing reasons, the claims for service 
connection for testicular cancer, for tinnitus and for TMJ 
dysfunction must be denied.  In reaching the conclusion to 
deny each claim, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against each claim, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for testicular cancer is denied. 

Service connection for tinnitus is denied

Service connection for TMJ dysfunction is denied.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the remaining claims-other than those being 
stayed-is warranted. 

On VA dermatology examination in April 1999, the examiner 
noted that the claims file was reviewed.  The veteran 
reported that he served on board both the USS Chicago and USS 
Coontz.  The veteran reported that while aboard both ships, 
he cleaned areas with a lot of dust.  He indicated that he 
mixed and applied the lagging on pipes.  He reported that 
during service, he helped build buildings in the Philippines 
that had asbestos in them.  The diagnoses included chronic 
bronchitis.  The examiner commented that the veteran's 
exposure to asbestos is very limited although he was exposed 
and does have chronic bronchitis.  The examiner also noted 
that the veteran tends to have sinusitis problems, and it may 
be bronchitis may be related to that.    

The veteran's service medical records do not show complaints, 
findings or diagnoses of bronchitis.  His service personnel 
record indicate that he did serve aboard the USS Coontz and 
USS Chicago, but do not contain specific information as to 
duty assignments.  Moreover, the April 1999 VA examiner's 
comment regarding the question of medical nexus between the 
claimed chronic bronchitis and asbestos exposure is not 
sufficiently definitive to resolve the claim on appeal.  
Accordingly, a VA examination to obtain a more definitive 
medical opinion as to the relationship, if any, between the 
claimed asbestos exposure to his bronchitis, is warranted.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).

Accordingly, the RO should arrange for the veteran to undergo 
a VA pulmonary examination, by a physician, at an appropriate 
VA medical facility.  The veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may result in a denial of the claim (as consideration 
of the original claim will be based on the evidence of 
record-which, as indicated above, is insufficient to support 
the claim).  See 38 C.F.R. § 3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the appellant to undergo further 
examination, the RO should obtain all outstanding VA medical 
records.  The record currently contains numerous VA 
outpatient and inpatient treatment records dated from 
February 1973 to November 2005 from the San Diego VA Medical 
Center (VAMC).  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Further, the Board note that, in February 2001, the RO sent 
the veteran a notice letter which addressed the claims to 
reopen and the claim for special monthly compensation.  
However, with respect to claims to reopen, those letters did 
not inform him of the basis for the prior denial of his 
claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). (in a 
claim to reopen a previously denied claim for service 
connection, 38 U.S.C.A. § 5103(a) requires that VA issue a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial).  In addition, that letter did not 
provide the criteria for special monthly compensation based 
on the need for aid and attendance or on being housebound or 
notify him of what information and evidence must be submitted 
by the appellant, what information and evidence would be 
obtained by VA, and the need for the appellant to advise VA 
of and to submit any further evidence that is relevant to the 
claims to reopen, or the claim for SMC on the basis of A&A or 
housebound status.  Finally, the veteran has not been 
furnished notice of the evidence needed to substantiate the 
coma for compensation benefits, under section 38 U.S.C.A. 
§ 1151, for residuals of biopsy of the left leg, to include 
muscle and nerve biopsies. 

Under these circumstances, the Board finds that proper notice 
as required under 38 U.S.C.A. § 5103(a) has not been provided 
in connection with the claims for section 1151 benefits; the 
requests to reopen the claims for service connection for 
bilateral ingrown toenails, for sarcoidosis, for growth, left 
anterior upper rib (also claimed as bone growth on sternum) 
and for dermatitis; or the claim for SMC.  As action by the 
RO is required to satisfy the notification provisions of the 
VCAA (see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003)), a remand of this 
matter to the RO for full compliance with the VCAA's notice 
requirements is warranted.

Hence, the RO should, through VCAA-compliant notice, advise 
the veteran of the evidence necessary to support the claims 
identified above, and give him the opportunity to provide 
information and/or evidence pertinent to one or more of the 
claims, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).   The RO should also invite the appellant to submit 
all pertinent evidence in his possession, and ensure that its 
notice to the appellant meets the requirements of 
Dingess/Hartman-particularly as regards disability ratings 
and effective dates-as appropriate.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  

Finally, the Board notes that, during the March 2006 Board 
hearing, the veteran raised the matters of entitlement to 
earlier effective dates for the grants of service connection 
for post-traumatic stress disorder (PTSD) and for chronic 
right epididymitis, on the basis of file mismanagement prior 
to 1997.  The Board notes that by rating action in June 1999, 
the RO granted service connection for PTSD, rated as 100 
percent disabling, effective April 1998; and for chronic 
right epididymitis, rated as noncompensable effective from 
November 1998.  Currently in appellate status are the claims 
for entitlement to an effective date earlier than May 11, 
1999 for establishment of DEA benefits and entitlement to an 
initial compensable rating for chronic right epididymitis.

The RO has not addressed the issues of entitlement to earlier 
effective dates for either the grant of service connection 
for PTSD or chronic right epididymitis.  As such, because the 
veteran's unadjudicated claims could potentially impact on 
the claims for an initial compensable rating for chronic 
right epididymitis and for an earlier effective date for the 
establishment of DEA benefits, a Board decision on those 
claims, at this time, would be premature.  As such, the 
veteran's earlier effective date claims regarding the grants 
of service connection for PTSD and chronic right epididymitis 
are inextricably intertwined with the claims for an initial 
compensable rating for chronic right epididymitis and an 
earlier effective date for the award of DEA benefits and must 
be adjudicated by the RO prior the Board's adjudication of 
the increased rating and earlier effective date claims.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
inextricably intertwined if one claim could have significant 
impact on the other).  Accordingly, those issues must be 
remanded for RO adjudication of the earlier effective date 
claims and the claims for an initial compensable rating for 
chronic right epididymitis and an earlier effective date for 
DEA benefits are deferred.

For the foregoing reasons, these matters are hereby REMANDED 
to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the San 
Diego all outstanding pertinent VA 
records of evaluation and/or treatment of 
the veteran, from November 2005 to the 
present, that are not currently of 
record.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should furnish to the 
appellant and his representative a 
VCAA-complaint notice letter 
specifically as regards the claims for 
1151 benefits; the requests to reopen 
the claims for service connection for 
bilateral ingrown toenails, for 
sarcoidosis, for growth, left anterior 
upper rib (also claimed as bone growth 
on sternum) and for dermatitis; as well 
as the claim for SMC.  The RO should 
invite the veteran to furnish any 
additional evidence or information 
pertinent to any of the claims.

As regards the claims to reopen, the RO 
should explain that the veteran must 
submit new and material evidence to 
reopen the previously denied claims, 
define new and material evidence using 
the definition applicable to claims 
filed prior to August 29, 2001, and 
explain how to establish entitlement to 
service connection for each disability, 
noting the reasons for the prior final 
denial of the claims.  

The RO should also explain what evidence 
is needed to substantiate the claims for 
section 1151 benefits,  for residuals of 
a biopsy of the left leg, to include 
muscle and nerve biopsies, as well as the 
claim for SMC, to include on the basis of 
A&A or housebound status.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman (cited to above), 
particularly as regards disability 
ratings and effective dates, as 
appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  Thereafter, the RO should arrange for 
the veteran to undergo a VA pulmonary 
examinations by a physician, at an 
appropriate VA medical facility.  The 
veteran's entire claims file, to include 
a complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to each examiner, 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

After review of the claims file and 
examination of the veteran, the physician 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or more probability) that 
the veteran's chronic bronchitis is 
related to in-service asbestos exposure.  
In rendering the requested opinion, the 
examiner should specifically consider and 
discuss the April 1999 VA examiner's 
report (to include comments recorded in 
the "Diagnosis" section).

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After taking any development deemed 
appropriate, to include additional notice 
in compliance 38 U.S.C.A. § 5103(a) an 38 
C.F.R. § 3.159(b), the RO should 
adjudicate the veteran's claims for 
earlier effective dates for the grants of 
service connection for PTSD and for 
chronic right epididymitis.  Then, if not 
rendered moot, the RO should then 
readjudicate the claim for an effective 
date earlier than May 11, 1999 for the 
award of  DEA and the claim for an 
initial, compensable rating for chronic 
right epididymitis.

7.  If either or both earlier effective 
date claims for the grant(s) of service 
connection for PTSD and/or for chronic 
right epididymitis is/are denied, the RO 
must inform the veteran and his 
representative of the decision and of the 
need to file to perfect a timely appeal 
if the veteran wants to appeal the 
decision.  If a notice of disagreement is 
timely filed, the RO should address the 
matter in a SOC, and afford him and his 
representative an opportunity to timely 
file a substantive appeal.

8.   After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
compensation benefits, under section 
1151, for residuals of biopsy of the left 
leg, to include muscle and nerve 
biopsies; the requests to reopen the 
claims for service connection for 
bilateral ingrown toenails, for 
sarcoidosis, for growth, left anterior 
upper rib (also claimed as bone growth on 
sternum) and for dermatitis; as well as 
the claim for SMC on the basis of either 
A&A or housebound status.  Each claim 
should be adjudicated in light of all 
pertinent evidence and legal authority.  

9.  If any benefit sought on appeal(for 
which an appeal has been perfected) 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.
The claims file must not be returned to 
the Board until the veteran timely 
perfects an appeal of the earlier 
effective date claims for the grants of 
service connection for PTSD and chronic 
right epididymitis, or the time period 
for doing so expires, whichever occurs 
first.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



 Department of Veterans Affairs


